internal_revenue_service department of the treasury index no ruling release date p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom corp - plr-111780-98 date date in re legend parent sub sub date a date b x dear this letter responds to your letter dated date requesting a ruling on behalf of the above-referenced taxpayer as to the federal_income_tax consequences of a transaction the information submitted for consideration is substantially as set forth below sub in the information submitted was the common parent of an affiliated_group_of_corporations that filed a consolidated federal_income_tax return prior to date b its wholly- owned subsidiary sub joined in the filing of that consolidated_return on date b x percent of the stock of sub was exchanged for all of the stock of parent a newly-formed entity parent has represented that this transaction qualified as a reverse_acquisition under sec_1_1502-75 of the income_tax regulations at the time sub ceased to be the common parent it had a deficit in its earnings_and_profits account since date b the former sub group has continued to file a consolidated_return on a fiscal-year basis ending on date a with parent as the common parent since its inception parent has not made any distributions to its shareholders plr-111780-98 in a proposed transaction parent will be acquired by a real_estate_investment_trust reit in a transaction subject_to sec_381 of the internal_revenue_code according to the taxpayer it is necessary for the reit to distribute any non-reit earnings_and_profits to which it succeeds by reason of a merger sec_1_1502-33 provides that if a corporation succeeds another corporation under the principles of sec_1_1502-75 as the common parent of a consolidated_group the earnings_and_profits of the new common parent_corporation are adjusted immediately after such corporation becomes the new common parent to reflect the earnings_and_profits of the former common parent immediately before the former common parent ceases to be the common parent sec_1_1502-33 provides that sec_1_1502-33 only applies to group structure changes occurring in consolidated_return years beginning on or after date sec_1_1502-31t a effective prior to the publication of t d applied to transactions in which the common parent of a consolidated_group ceased to be the common parent but that the group remained in existence under sec_1_1502-75 and the stockholders of the common parent immediately before the transaction owned immediately after the transaction percent or more of the fair_market_value of the outstanding_stock of the new common parent sec_1_1502-33t a effective prior to the publication of t d provided that following a group structure change to which sec_1_1502-31t a applied the earnings_and_profits of the new common parent were to be adjusted to reflect the earnings_and_profits of the former common parent at the time of the change in connection with the proposed transaction and based solely on the information and representations submitted we hereby rule that provided that the transaction on date b is described in sec_1_1502-31t x percent of sub 1's deficit in earnings_and_profits on date b should have been reflected under sec_1_1502-33t a in parent’s earnings_and_profits account immediately after parent became the common parent on date b this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return of the taxpayer involved for the taxable_year in which the transaction covered by this ruling is consummated plr-111780-98 the ruling contained in this letter is predicated upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by the appropriate party this office has not verified any of the material submitted in support of the ruling_request verification of the factual information and other data may be required as part of the audit process sincerely assistant chief_counsel corporate by lewis k brickates assistant to the branch chief enclosures copy of this letter copy for sec_6110 purposes
